Citation Nr: 1222464	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  06-21 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as secondary to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2007 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of the hearing is associated with the file.

This case has been remanded by the Board on two previous occasions, most recently in June 2011.  The file has now been returned to the Board for further appellate review.

The issue of entitlement to service connection for a visual disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to herbicides in service.

2.  Diabetes mellitus is not shown to be etiologically related to service or to have been present to a compensable degree within the first year after discharge from service.

3.  Peripheral neuropathy of the bilateral upper and lower extremities is not shown to be etiologically related to service or to have been caused or permanently worsened by a service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus is not due to or aggravated by service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2011). 

2.  Peripheral neuropathy of the bilateral lower extremities is not due to or aggravated by service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.310 (2006); 3.102, 3.303, 3.304, 3.310 (2011).

3.  Peripheral neuropathy of the bilateral upper extremities is not due to or aggravated by service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.310 (2006); 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied under the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, the VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant.  

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VA must also notify the claimant that, should service connection be awarded, a disability rating and an effective date for the award of benefits will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Full VCAA-compliant notice was not provided to the Veteran in this case until after the initial adjudication of this claim.  However, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice, and completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran was also afforded a hearing before the Board.  The Veteran has not been afforded a VA medical examination.  He does not, however, report, and the evidence of record does not show, continuous symptoms since service so as to trigger an examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In regard to duty to assist, the Board previously reviewed the case and determined the Originating Agency has not fully complied with VA's duty to develop evidence in cases where exposure to Agent Orange is claimed through duty in Thailand.  The Board remanded the case for compliance with these duties, and the Board finds at this time that the RO substantially complied with the requirements articulated in the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claim on appeal.

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed for diabetes mellitus if that disease became manifest to a compensable degree within the first year after discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  Service connection for diabetes mellitus may also be presumed where the veteran was exposed to herbicides during service.  38 C.F.R. §§ 3.307, 3.309(e).  

Service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  This amendment is not liberalizing and does not apply to this claim, which has been pending since March 2004.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Evidence and Analysis

Service treatment records (STRs) show no indication of diabetes mellitus in service or any symptoms indicative of peripheral neuropathy.

The Veteran had a VA medical examination in August 1975, one month after separation from service, which is silent in regard to current diabetes mellitus or peripheral neuropathy.

The Veteran had a VA examination of the feet in June 1978, performed in support of his request for increased evaluation of the service-connected pes planus.  The Veteran stated that his legs tended to go numb, but the examination report is silent in regard to diagnosed neuropathy.

Private treatment records from Family Practice Associates show the Veteran was involved in a motor vehicle accident (MVA) in June 1998 in which he was rear-ended by another vehicle, resulting in back and neck pain with occasional numbness in the fingers and arms; the contemporary impression was lumbosacral and cervical sprain.  Magnetic resonance imaging (MRI) analysis at Central Arkansas Hospital in April 1998 showed cervical spondylosis and disc bulging, and subsequent MRI by the same provider in October 1998 showed lumbosacral disc protrusion.  There was no apparent contemporary impression of neuropathy or radiculopathy.

A July 1999 treatment note by Family Practice Associates notes the Veteran's blood sugar was "slightly elevated" and notes impression of early non-insulin dependent diabetes mellitus.

The Veteran had a VA medical examination in September 1999 in which he was noted to be a "borderline diabetic."  The examiner noted an impression of degenerative arthritic spur formation of the vertebral bodies at multiple levels with partial ankylosis, but did not note a current impression of radiculopathy or neuropathy.

The Veteran had a VA examination of the feet in July 2002, during which he complained of back pain with numbness in both lower extremities, right worse than left.  He also reported tingling and numbness in the left arm and hand, which he had been advised were secondary to degenerative changes in the cervical spine.  In relevant part, the examiner repeated the previous diagnosis of back condition with degenerative arthritic spur formation at multiple levels with partial ankylosis; again there was no notation of radiculopathy or neuropathy.

An August 2002 treatment note by Family Practice Associates notes impression of "new onset diabetes."

In January 2004 the Board granted service connection for a low back disability (claimed as lumbar strain with disc protrusion at L5-S1) as secondary to the service-connected pes planus.  The RO assigned an initial evaluation of 40 percent, based on severe limitation of motion.  Of note, there are no neurological disorders shown as being associated with the service-connected low back disability.

The Veteran filed his instant claim for service connection in October 2004, asserting he had been exposed to herbicides while performing active duty in Thailand.  He also asserted having peripheral neuropathy of the bilateral hands and feet, but stated he was uncertain as to whether such neuropathy was due to diabetes mellitus or arthritis.

The rating decision on appeal denied service connection in part because there was no medical diagnosis of diabetes or peripheral neuropathy of record.  Thereafter, an August 2006 letter from Dr. David L. Staggs states the Veteran had multiple medical problems including, in relevant part, diabetes mellitus Type 2.  Further, an August 2007 treatment note from Family Practice Associates states he Veteran "definitely has type II diabetes."  The Board accordingly finds the first element of service connection - medical evidence of a claimed disability - is met in regard to diabetes mellitus.

However, the Board also notes that there is no indication in VA or private treatment reports of peripheral neuropathy, whether diabetic neuropathy or any other pathology.  The most recent treatment records from Family Practice Associates in fact show the Veteran to be "neurologically intact," which disproves peripheral neuropathy from any cause.

Service personnel records show the Veteran served at the U-Tapao Royal Thai Air Force Base (RTAFB) from July 1971 to February 1974.  The Veteran has specifically denied having been present in the Republic of Vietnam, so herbicide exposure cannot be presumed on that basis; see 38 C.F.R. § 3.313.  Accordingly, the question is whether the Veteran was exposed to herbicides in Thailand; or, failing that, whether his claimed disabilities are related to service other than through herbicide exposure. 

The RO submitted a request to the Service via the Personnel Information Exchange System (PIES) in November 2004 requesting any documentation relating to herbicide exposure; the response was that herbicide exposure is not documented.

The Veteran testified before the Board in August 2007 that he began to experience problems with diabetes when he was in his 30s or early 40s; he began to experience numbness in his hands and feet at about the same time.  He stated that while serving in Thailand he was moving a barrel marked "herbicide" that leaked some of its contents onto his arm; he also experienced an orientation briefing in which incoming personnel were advised that Agent Orange was being used to defoliate the local jungle and that personnel should not go barefoot.  The Veteran stated he did not land in Vietnam during transit into or out of Thailand.    

In April 2009 the Veteran submitted a Statement in Support of Claim stating that the exposure he had reported during his hearing, cited above, occurred in 1973 when he was directed to pick up an empty barrel that had been left on the flight line.  The barrel had been previously punctured by a fork lift, and when the Veteran lifted the barrel some of the contents leaked onto his clothing.  The barrel was marked "herbicide" with some other letters and numbers.  On the following day, the Veteran developed a rash in the area where the liquid had leaked; the rash was characterized at the time as heat rash.  The Veteran was also informed during a briefing in service that Agent Orange was being used to defoliate areas of the base under construction, in order to reduce the construction time.

(The Board notes at this point that STRs show treatment in October 1972 for a rash under the armpits of unknown etiology.)

The file contains a Memorandum for Record dated in August 2010 stating that tactical herbicides such as Agent Orange were stored in Vietnam, not Thailand.  Commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, but all such applications required approval of the Armed Forces Pest Control Board and the Base Civil Engineer; the Base Engineer was not permitted to procure of apply tactical herbicides.  There is no record of tactical herbicides being used in Thailand after 1964, although modified aircraft were used to spray insecticide (not herbicide) in Thailand in 1966.  Non-tactical (commercial) herbicides were used within fenced perimeters, and personnel whose duties caused them to come into regular contact with the perimeter (such as security police and dog handlers) had a greater risk of exposure to such pesticides and herbicides, but these were commercial rather than tactical products. 

Thereafter, a Memorandum for Record in January 2011 added that recently declassified information, including the Project CHECO (Contemporary Historical Examination of Current Operations) Report and the Mission Policy on Base Defense Coordination, while not showing widespread use of herbicides in bases within Thailand, did show sporadic and significant use of commercial herbicide within fenced perimeters.  The chemical content of such commercial herbicides was unclear but possibly consistent with tactical herbicides.  Accordingly, VA must review a claimant's military occupational specialty (MOS) to determine if his or her military duties required him or her to come into regular contact with the perimeter (e.g., security police); if so, it would be as likely as not that he or she was exposed to herbicides on an occupational basis.    

The Project CHECO Report cited above is associated with the claims file.  Relevant to U-Tapao RTAFB, the report states that vegetation control was all but impossible over the entire reservation, and was further hindered by the inability of the base to get herbicides through supply channels during the entire first half of 1972.  There is no indication in the report of tactical herbicides having been used at U-Tapao RTAFB.

The Veteran's service personnel record shows he served at U-Tapao RTAFB in the capacity of motor vehicle operator and dispatcher, with MOS 60350 (motor vehicle operator).  According to his performance reports, his duties were to operate all types of equipment assigned to the base motor pool, to clean and service such equipment and to prepare equipment reports.  His duties also included supervising loading of assigned vehicles and securing cargoes for transportation.  The Board notes at this point that the Veteran's duties, as described in his performance reports, do not describe regular contact with the perimeter, nor has the Veteran asserted such contact.

In February 2012 the AOJ asked the for research by the U.S. Army and Joint Services Records Research Center (JSRRC) to determine whether there was documentation of any members of the Veteran's unit having disposed of Agent Orange during the period October-November 1972, this being the period in which a rash was documented in STRs.  JSRRC replied in March 2012 that there was no documentation of any exposure to Agent Orange by members of the Veteran's unit at U-Tapao RTAFB or any evidence that the Veteran's duties required him to be near the perimeter of the base.  There was also no documentation of Agent Orange or tactical herbicide spraying, testing or storage at U-Tapao RTAFB during the period researched.  Based on this negative response, the AOJ issued a memorandum in March 2012 finding that the Veteran was not shown to have been exposed to herbicides in service.

On review of the evidence above, the Board notes at the outset that there is no medical evidence of peripheral neuropathy, whether diabetic or other.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There being no evidence of peripheral neuropathy, the Board finds the Veteran has not shown a disability for which service connection can be considered.

Turning to the claimed diabetes mellitus, the Veteran has shown a competent medical diagnosis.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

In this case there is no competent evidence relating the Veteran's diagnosed diabetes mellitus to service.  There is no indication that he had diabetes mellitus during service, and the fact that his symptoms by his own report began when he was in his 30s or early 40s demonstrates that diabetes was not present to a compensable degree within the first year after discharge from service.  The AOJ has determined that the Veteran's duties did not regularly take him to the perimeter of U-Tapao RTAFB, and the Board notes that the Veteran has not asserted otherwise.  While the Veteran asserts he was directly exposed to an herbicide from a leaking drum, JSRRC has been unable to determine that Agent Orange or other tactical herbicide was used, stored or transported through U-Tapao; there is accordingly nothing to indicate that the substance with which the Veteran came into contact actually was Agent Orange.  Also, the Veteran's account of having been told in a briefing that Agent Orange was being used to clear undergrowth within the base may be an accurate recounting of what was said, but such contemporary statement is shown to have been inaccurate by the VA Memoranda for Record cited above which document that tactical herbicides were not used in such a manner.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza, 7 Vet. App. 498.  The Board has accordingly carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his testimony before the Board.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this case, the Veteran's lay evidence is not offered to demonstrate the onset and continuity of symptoms, which are elements that a layperson is competent to assert.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Rather, the Veteran's lay evidence is offered to demonstrate that he was exposed to tactical herbicide in Thailand.  However, service in Thailand does not trigger the presumption of exposure to herbicides, and the Veteran's lay assertions do not demonstrate that he performed duties within the narrow parameters within with exposure can be conceded.  Accordingly, the lay evidence offered by the Veteran is not adequate by itself to support a grant of the benefit claimed.

In sum, the Board has determined that the Veteran did not incur diabetes mellitus through exposure to herbicides during service, and no other etiological relationship between diabetes and service has been shown or suggested.  The Veteran is not diagnosed with peripheral neuropathy, and in any event service connection could not be granted on a secondary basis for diabetic neuropathy absent existing service connection on a direct basis for the underlying diabetes.  Accordingly, the criteria for service connection for diabetes mellitus and for peripheral neuropathy of the bilateral upper and lower extremities are not met, and the claims must be denied.

Because the evidence preponderates against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 


ORDER

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


